Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are allowed.

Applicants arguments found on pages 14-16 of the response received 09 AUG 21 are sufficient to overcome the previous rejections of the non-final rejection mailed 20 MAY 21.  As such, the application is now in condition for allowance.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a power supply comprising all the features as recited in the claims and in combination with periodically measuring an input current being drawn from the input power signal; periodically determine a moving average of the input current; periodically compare the moving average of the input current to the present input current; and identify a fault in response to the present input current exceeding the moving average by a threshold amount; and shut down supply of power to the electronic device responsive to identifying the fault.

Claims 2-4 are allowable as they depend from claim 1, which is also allowable.

Claim 5 is allowable because the prior art of record does not teach or fairly suggest a non-transitory medium storing processor executable instructions for fault detection in a power supply comprising all the features as recited in the claims and in combination with periodically measuring an input current being drawn by the power supply from the input power signal; periodically determine a moving average of the input current; periodically compare the moving 

Claims 6-8 are allowable as they depend from claim 5, which is also allowable.

Claim 9 is allowable because the prior art of record does not teach or fairly suggest a method for fault detection in a power supply comprising all the features as recited in the claims and in combination with periodically measuring an input current being drawn from the input power signal; periodically determining a moving average of the input current; periodically comparing the moving average of the input current to the present input current; and identifying a fault in response to the present input current exceeding the moving average by a threshold amount; and shutting down supply of power to the electronic device responsive to identifying the fault.

Claims 10-12 are allowable as they depend from claim 9, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839